PER CURIAM:
Claimant seeks an award for damage to the wheel rim and tire on her 1991 Pontiac Grand Prix automobile, caused when she struck a pothole on the Ashford/Nellis Road (WV Route 1) in Boone County.
The claimant states that she was driving westbound on July 8, 1996, at approximately 7:00 p.m., when she encountered a hole approximately seven inches deep and 18 inches wide that extended into the regularly traveled portion of the blacktop. The evidence indicates that Route 1 in this area is a two-lane, paved road, with a center line. The claimant testified that she was familiar with the road and drove it two or three times a week. She testified that as she approached the hole in the pavement she was faced with oncoming traffic and she could not avoid driving her vehicle into the hole, resulting in a cracked rim and flat tire. Claimant submitted repair bills in the amount of $452.61; her insurance deductible was $1,000.
Rex Angel, acting Boone County road supervisor at the time of the accident, testified that the Ashford/Nellis Road is WV Route 1 and is a second priority road in terms of maintenance. He testified that he had no prior knowledge of a hole in the vicinity of claimant’s accident. However, the claimant submitted a photograph, taken one week after her accident, showing a hole of significant size in the blacktop. (Claimant’s Exhibit 1).
It is well established that the State is not an insurer or guarantor of the safety of motorists traveling on its highways. In order to establish negligence on behalf of the respondent for damage caused by a road defect, a claimant must prove by a preponderance of the evidence that the respondent had either actual or constructive notice of the defect and a reasonable opportunity to take corrective action. Chapman vs. Dept. of Highways, 16 Ct. C. 103 (1986); Pritt vs. Division of Highways, 16 Ct. Cl. 8 (1985). The Court is of the opinion that the respondent was familiar with the road in question and that a hole of the size shown in claimant’s Exhibit No. 1 would have developed over a considerable amount of time. Accordingly, the Court is of the opinion that the respondent had constructive notice of this hazardous condition on WV Route 1: therefore, the Court makes an award to the claimant in the amount of $452.61 for the damages to her vehicle.
Award of $452.61.